Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 10/26/2020. Claims 1, 3, 6-8, 13-15, 17, 20-25 are allowed and claims 2, 4-5, 9-12, 16, 18-19 are cancelled. Claims 1, 8, and 15 are the independent claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Noah on 3/16/2021.
The application has been amended as follows: 

6. (Currently Amended) The method of claim 1, further comprising performing, by the server computing system, syntax verification on the formula prior to said transpiling the formula.

8, further comprising instructions, which when executed, cause the one or more processors to perform syntax verification on the formula prior to said transpiling the formula.

15. (Currently Amended) A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to: 
	receive a formula from a client computing system, the formula being written in a formula language and being associated with at least one record of a plurality of records of an object stored in a database; 
transpile the formula to a program code in a programming language, the programming code including instructions that modify the at least one record stored in the database based on the formula and that commit the modifications to the database when the programming code is executed by the server;
transmitt the program code to a browser; 
retrieve, by the browser, content of the at least one record of the object stored in the database; 
execute, by the browser the program code to perform operations included in the formula using the retrieved content of the at least one record without modifying the content of the at least one record stored within the database; 
display, by the browser, results of the execution of the program code by the browser; and 
. 

16. (Canceled)

20. (Currently Amended) The computer program product of claim 15, further comprising instructions, which when executed, cause the one or more processors to perform syntax verification on the formula prior to said transpiling the formula, wherein said transpiling the formula is performed based on the syntax verification producing no syntax error.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render an obviousness of receive, by the server computing system, a formula from a client computing system, the formula being written in a formula language and being associated with at least one of a plurality of records of an object stored in a database; transpile, by the server computing system, the formula to a program code in a programming language, the programming code including instructions that modify the at least one record stored in the database based on the formula and that commit the modifications to the database when the programming code is executed by the server; transmitt, by the server computing system, the program code to a browser associated with the server computing system; retrieve, by the browser, content of the at least one record of the object stored in the 

The prior art of record (Namait et al. US Patent 7,523,395 B1, Ball et al. US PG Pub. 2018/0253413 A1, and Rychener US PG Pub. 2007/0073707 A1) teaches transpiling/transforming/converting/etc. formulas written in formula languages and associated with records in a database into programming code that modifies the record and commits the modifications to the database when executed, that a browser to execute the program code/modify the records/etc. and commit the changes to the database, and that the program and/or modifications may be checked for errors before committing the changes to the database. However, the prior art of record fails to anticipate or render an obviousness of transmitting a program code to a browser which retrieves content of records stored in a database, executes the program code to perform operations included in a formula without modifying the content of the records stored in the database, and displays the results of the execution; and then modifying the contents of the records in the database by executing the program code after the browser has executed the program code; when the formula is a received formula associated with records of object stored in the database, the program code is generated/created/etc. by transpiling/converting/etc. the formula to the program code, and the program code .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193